DETAILED ACTION
This Non-Final action is responsive to the IDS filed 7/27/2020 to the continuation filed on 7/27/2020. 

In the continuation Claims 1-3, 5, 7-10 and 13-23 are pending. Claims 1 and 15 are the independent claims. Claims 4, 6, 11-12 remain canceled. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2020 has been entered, and considered by the examiner.


Withdrawn Rejections
The 35 U.S.C. 112 second paragraph rejection of claim 1 has been withdrawn in light of the amendment.
The 35 U.S.C. 101 rejection of claim 15 has been withdrawn in light of the amendment.
The 35 U.S.C. 102(a)(1) rejection of claims 1-5, 7-10, 13 and 15-20 with cited reference of Price (U.S. 9,106,812) has been withdrawn in light of the amendment.
The 35 U.S.C. 103(a) rejection of claim 23 with cited references of Price (U.S. 9,106,812) in view of Clatworthy (U.S. Pub 2008/0007567) has been withdrawn in light of the amendment.



Allowable Subject Matter
9.	Claim 14 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 5, 7-10, 13, 15-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. 9,106,812, filed Dec. 29, 2011) in view of Kim (U.S. 8,223,152, filed Apr. 17, 2009).
Regarding Independent claims 1 and 15, Price discloses A computer-implemented method, comprising: 
presenting a first visual representation of a script based on one or more elements of the script, wherein the first visual representation of the script includes a first visual graphic indicative of one or more words spoken or an action performed by a character in the script (see col. 4, lines 45-67 & col. 7, lines 45-67, discloses presenting a first visual representation of a physical script has OCRed image data having words in a digitized format associated with dialogue); 
receiving updated one or more words spoken or an updated action performed by the character in the script associated with an updated script (see col. 4, lines 48-67 & col. 5, lines 1-10, discloses receiving updated words spoken by different actors representing the characters has part a  “revision” of the screenplay);
generating a second visual graphic indicative of the updated one or more words spoken or the updated action performed to create a second visual representation of the updated script (see col. 4, lines 45-67 col. 7, lines 45-67, discloses generating a second visual graphic which is an updated revision of the screenplay 100 read in has an image via OCR);
generating and updating, in real-time, a storyboard, based on the updated script wherein the storyboard includes one or more frame objects of a camera shot selection from the updated script (see col. 7, lines 15-40, discloses updating a storyboard to a modified storyboard that includes objects from camera shots);
generating a preview of the storyboard, wherein the preview includes the second visual representation of the updated script and the camera shot selection from the updated script (See col. 11, lines 10-30, discloses generating a preview of the storyboard and includes the digitized text representing second visual representation from a different revision of the screenplay). Price does support incorporating revisions to the screenplay which is then used to generate a storyboard. He also supports making additions or changes to the storyboard after it has been produced by the editor. However he fails to teach that the storyboard is updated in real-time based on an updated script. Instead the entire script analysis process would have to be redone each time by the automated storyboard producer for any change. Kim teaches a storyboard editor that incorporates screenplay viewing and editing which is then used to update in “real-time” the storyboard (see fig. 6 & col. 4, lines 15-60). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supported real-time updates to a storyboard based on changes to a screenplay has it saves 

Regarding Dependent claim 2, with dependency of claim 1, Price fails to teach that the storyboard is updated in real-time based on an updated script. Kim discloses presenting a user interface receiving user input regarding at least an addition to or a modification of the one or more elements of the script or one or more elements of the updated script (see fig. 6 & col. 4, lines 15-60). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supported real-time updates to a storyboard based on changes to a screenplay has it saves time by avoiding analysis of the entire screenplay and instead only the modified sections to be reflected in the storyboard.Regarding Dependent claim 3, with dependency of claim 1, Price discloses wherein each of the one or more elements of the script or one or more elements of the updated script corresponds to a location, a transition, or a given action performed by a given character in the script or in the updated script (see col. 4, lines 45-67 & col. 3, lines 20-40 & fig. 1, wherein the elements correspond to a location). Regarding Dependent claim 5, with dependency of claim 1, Price discloses recording, through a user interface, a soundtrack commensurate with the one or more words spoken by the character in the script (see col. 4, lines 45-67 & col. 3, lines 20-40 & fig. 1, discloses a soundtrack associated with the dialog). Regarding Dependent claim 7, with dependency of claim 1, Price discloses wherein the second visual representation of the updated script comprises a 2D timeline view (see col. 4, lines 45-67 & col. 3, lines 20-40 & fig. 1, discloses a timeline view of a revision of the screenplay). Regarding Dependent claim 8, with dependency of claim 7, Price discloses wherein the 2D timeline view comprises at least two axes, a first of the at least two axes representing the character in the updated script and a second of the at least two axes representing a temporal aspect of the updated script (see col. 4, lines 45-67 & col. 3, lines 20-40 & fig. 1, discloses a timeline view of a revision of the screenplay). Regarding Dependent claim 9, with dependency of claim 8, Price discloses wherein the 2D timeline view comprises a visualized meeting of the character in the updated script with a second character (see col. 4, lines 45-67 & col. 3, lines 20-40 & fig. 1, discloses a timeline view of a revision of the screenplay). Regarding Dependent claim 10, with dependency of claim 1, Price discloses presenting one or more representation of one or more cameras that spatially and temporally reflect the updated one or more words spoken or the updated action performed by the character in the updated script (see col. 4, lines 45-67 & col. 3, lines 20-40 & fig. 1, discloses a representation of a camera view that reflect the revised screenplay). Regarding Dependent claim 13, with dependency of claim 1, Price discloses generating a heating map, wherein the heating map represents a relationship between the one or more elements of the script or one or more updated elements of the updated script (see col. 4, lines 45-67 & col. 3, lines 20-40 & fig. 1, discloses a map representing a relationship between elements of the revised script to the storyboard). Regarding Dependent claim 16, with dependency of claim 15, Price discloses wherein the generate a knowledge base comprising information inferred from the metadata and at least one of rules metadata or user queries regarding the script or the updated script (see col. 8, lines 1-10, discloses a natural language processor for analyzing the revised script for metadata). Regarding Dependent claim 17, with dependency of claim 15, Price discloses receive user input regarding at least an addition to or a modification of the one or more elements of the script or one or more elements of the updated script, each of the one or more elements of the script or the one or more elements of the updated script corresponding to a location, a transition or a given action performed by a given character in the script or the updated script(see col. 4, lines 45-67, describing an updated screenplay comprising multiple revisions by different users thereby suggesting updated screenplay script used to generate updated storyboard images that include visual graphic of the updated dialog from the script. Furthermore col. 7, lines 15-35 also supports modifications to the automatically generated storyboard that includes additions, deletions etc.). Regarding Dependent claim 18, with dependency of claim 15, Price fails to teach that the storyboard is updated in real-time based on an updated script. Kim discloses wherein generate and update the storyboard by creating a storyboard frame based on each of the one or more elements of the script or one or more elements of the updated script (see fig. 6 & col. 4, lines 15-60). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supported real-time updates to a storyboard based on changes to a screenplay has it saves time by avoiding analysis of the entire screenplay and instead only the modified sections to be reflected in the storyboard.Regarding Dependent claim 19, with dependency of claim 15, Price discloses wherein represent the character in the script or updated script with a 2D timeline view (see col. 10, lines 60-67, discloses 2D timeline view based on a revised script). Regarding Dependent claim 20, with dependency of claim 19, Price discloses wherein the 2D timeline view comprises at least two axes, a first of the at least two axes representing the character in the script or the updated script, and a second of the at least two axes representing a temporal aspect of the script or the updated script (see col. 10, lines 60-67, discloses 2D timeline view based on a revised script).

Regarding Dependent claim 21, with dependency of claim 1, Price discloses wherein the camera shot selection is a first camera shot selection corresponding with a default camera shot, and the method further comprising: receiving a second camera shot selection; and updating the one or more frame objects of the camera shot selection from .

11.	Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. 9,106,812, filed Dec. 29, 2011) in view of Kim (U.S. 8,223,152, filed Apr. 17, 2009) further in view of Rasheed (U.S. Pub 2018/0356967, filed Jun. 12, 2017).
Regarding Dependent claim 22, with dependency of claim 1, Price fails to teach or suggest augmented reality or virtual reality support for the storyboard presentation. Rasheed discloses generating a project element associated with the storyboard; and exporting the project element to an augmented reality (AR) application or virtual reality (VR) application for visualization of the storyboard at a device capable of displaying AR or VR content (see paragraph 76 supporting Augmented reality and Virtual reality devices). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supported presentation of storyboards on known virtual and augmented reality devices, since it would improve storyboard presentation.

12.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. 9,106,812, filed Dec. 29, 2011) in view of Kim (U.S. 8,223,152, filed Apr. 17, 2009) further in view of Clatworthy (U.S. Pub 2008/0007567, filed Jun. 12, 2007).
Regarding Dependent claim 23, with dependency of claim 1, Price fails to teach that the storyboard is updated in real-time based on an updated script. Kim discloses a storyboard 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
13.	Applicant’s arguments filed 7/27/2020 have been are moot in view of the new grounds of rejection. 

Conclusion
References Cited
14.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Walmsley (U.S. 5,604,857) discloses “Render System For The Rendering Of Storyboard Structures On A Real Time Animated System”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
1/16/2021